Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 1 of 6 PageID 438



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
CHRISH COLLINS,

       Plaintiff,
v.                                                           Case No. 8:19-cv-162-T-24 JSS

ZOLTAN BERECZKI, D.O., ET AL.,

      Defendants.
______________________________/

                                            ORDER
       This cause comes before the Court on Plaintiff’s Daubert Motion to Exclude Testimony

of Robert Simon, M.D. (Doc. No. 54). Defendant Zoltan Bereczki, D.O. opposes the motion.

(Doc. No. 55). As explained below, the motion is granted in part and denied in part.

I. Background

       Plaintiff Cherish Collins filed this lawsuit against Zoltan Bereczki, D.O., asserting a

claim of medical negligence. Specifically, Plaintiff claims that Defendant was negligent in

providing medical care to her with respect to two spinal surgeries that he performed on her. One

of her contentions is that Defendant performed a wrong-sided surgery on her right side, despite

all of her pain being on her left side. She also contends that Defendant did not meet the standard

of care because he first met with her on the morning of surgery (after she had changed into

surgery clothes and had an IV in) and because he changed the type of surgery he performed

(from a left-sided surgery to two surgeries—one right-sided and one left-sided). Currently

pending before the Court is Plaintiff’s Daubert motion directed at Defendant’s expert.
Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 2 of 6 PageID 439



II. Standard of Review

       This Court performs “a gatekeeping role” regarding admissibility of expert testimony. See

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). Federal Rule of Evidence

702 provides the following:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert's scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based
               on sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

FRE 702. The proponent of the expert testimony has the burden of showing, by a preponderance

of the evidence, that the testimony satisfies each of the following prongs:

               (1) the expert is qualified to testify competently regarding the
               matters he intends to address; (2) the methodology by which the
               expert reaches his conclusions is sufficiently reliable as determined
               by the sort of inquiry mandated in Daubert; and (3) the testimony
               assists the trier of fact, through the application of scientific,
               technical, or specialized expertise, to understand the evidence or to
               determine a fact in issue.

Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d 1183, 1994 (11th Cir. 2010).

III. Plaintiff’s Daubert Motion

       In the instant motion, Plaintiff asks the Court to exclude the testimony of Dr. Simon, the

Defendant’s expert. Dr. Simon is a surgeon who will express opinions that Defendant met the

standard of care with respect to his treatment of Plaintiff. Plaintiff argues that Dr. Simon should

be precluded from testifying, because he did not employ proper methodology by not reviewing

all of Plaintiff’s relevant medical records, and as such, his opinions are not reliable.




                                                  2
Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 3 of 6 PageID 440



       A. Dr. Simon’s Opinions

       Dr. Simon asserts four general opinions in his expert report. (Doc. No. 55-1). First, Dr.

Simon opines that the surgical procedures performed by Defendant were appropriate and

indicated by Plaintiff’s medical records and reports. (Doc. No. 55-1, p. 2). Dr. Simon explained

during his deposition that Defendant was performed a central disc compression, and as such, it

did not matter which side Defendant operated on in order to do a central decompression. (Doc.

No. 52-1, depo. p. 47-49).

       Second, Dr. Simon opines that it was appropriate and within the standard of care for

Defendant to meet with Plaintiff for the first time on the morning of her surgery to discuss the

surgeries to be performed and to obtain her consent, as long as there was a preoperative

evaluation provided by a qualified individual who provided the information essential to the

surgeon to make the decision whether or not to operate. Dr. Simon further opines that there is no

specific time requirement provided by the standard of care as to when discussions have to occur

in order to obtain informed consent so long as the discussions outline the nature of the procedure

as well as its risks and benefits. (Doc. No. 55-1, p. 2).

        Third, Dr. Simon opines that Defendant’s post-operative care was appropriate and within

the standard of care, because Plaintiff was not a local resident and it was appropriate for

immediate post-surgical care to be provided by other qualified personnel at the Laser Spine

Institute (“LSI”). There was no evidence that Defendant refused to provide Plaintiff with post-

operative care. (Doc. No. 55-1, p. 2).

       Fourth, Dr. Simon provides the following opinion:

               There is insufficient evidence to conclude to a reasonable degree of
               medical probability that the surgical procedures performed by Dr.
               Bereczki caused any permanent injury to the patient. Residual
               neuropathy is a common complication of these types of operations

                                                  3
Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 4 of 6 PageID 441



                and there is no indication here that this was caused specifically by
                any interventions done by Dr. Bereczki.

(Doc. No. 55-1, p. 2). When asked during his deposition if residual neuropathy is a known

complication of the surgeries Defendant performed on Plaintiff, Dr. Simon responded: “[S]ince I

don’t have specific records to refer to, the information I have at this point, that is a correct

statement.” (Doc. No. 52-1, depo. p. 82).

        Dr. Simon admitted during his deposition that he did not review many of the relevant

documents, such as: (1) Plaintiff’s post-op imaging films and reports; (2) Dr. Harrod’s medical

records of his treatment of Plaintiff (including surgery) after Defendant performed Plaintiff’s

surgeries; (3) Plaintiff’s physical therapy notes from physical therapy performed prior to her two

surgeries with Defendant; (4) the audit trail regarding the nerve pathway sheet, from which there

is a dispute regarding whether Plaintiff filled it out, and the nerve pathway sheet is the main

evidence to support Defendant’s contention that Plaintiff complained of right-sided pain; (5) the

EMG nerve conduction study of Plaintiff’s left lower extremity; (5) medical records from

Plaintiff’s pain management physician, Dr. Johnston; and (6) Plaintiff’s medical records from

before she received treatment from Defendant at LSI. (Doc. No. 52-1, depo. p. 37-38, 50, 68,

71-72, 88-89, 91-92, 96-98). At the end of his deposition, Dr. Simon stated that he was going to

ask to look at Plaintiff’s medical records from before her treatment at LSI and after her surgeries

with Defendant at LSI in order to get “a full picture.” (Doc. No. 52-1, depo. p. 97-98).

        B. Dr. Simon’s Methodology and the Reliability of His Opinions

        Plaintiff asks the Court to exclude Dr. Simon’s testimony, because he did not employ

proper methodology by not reviewing all of her relevant medical records, and as such, his

opinions are not reliable. Dr. Simon did not review Plaintiff’s medical records from the time

before her treatment at LSI or after the surgeries performed by Defendant. Dr. Simon did,

                                                   4
Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 5 of 6 PageID 442



however, review Plaintiff’s deposition and the deposition of her subsequent surgeon, Dr. Harrod.

(Doc. No. 52-1, depo. p. 95).

       The Court finds that Dr. Simon’s review of incomplete medical records does not prevent

the admissibility of his first three opinions—that Defendant’s performance of a right-sided

surgery was appropriate and indicated by Plaintiff’s medical records; that it was appropriate and

within the standard of care for Defendant to meet with Plaintiff for the first time on the morning

of her surgery to discuss the surgeries to be performed and obtain her consent; and that

Defendant’s post-operative care was appropriate and within the standard of care. All of these

opinions can be reliably based on Dr. Simon’s review of Plaintiff’s medical records from LSI

where she treated with Defendant. See Dawsey v. Carnival Corp., 2018 WL 4854651, at *5

(S.D. Fla. Oct. 5, 2018)(finding that although the doctor’s review of incomplete medical records

to support his causation opinion was problematic and subject to substantial challenge, the court’s

decision to grant or deny the Daubert motion on the issue would likely be upheld due to the

considerable discretion afforded to the court as a gatekeeper).

       Defendant’s fourth opinion—that there is insufficient evidence to conclude to a

reasonable degree of medical probability that the surgical procedures performed by Defendant

caused any permanent injury to Plaintiff and that there is no indication that Plaintiff’s residual

neuropathy was caused specifically by Defendant—is not based on any proper methodology. Dr.

Simon failed to review all of Plaintiff’s medical records, and her medical records from after her

surgeries with Defendant are clearly relevant to Dr. Simon’s fourth opinion. Dr. Simon’s failure

to review all of Plaintiff’s medical records makes his fourth opinion unreliable, and as such, the

Court agrees that it should be excluded. See Guinn v. Astrazeneca Pharmaceuticals, LP, 602

F.3d 1245, 1255 (11th Cir. 2010)(affirming the district court’s decision to exclude the doctor’s



                                                  5
Case 8:19-cv-00162-SCB-JSS Document 56 Filed 05/18/20 Page 6 of 6 PageID 443



opinion due to the doctor failing to conduct the standard diagnostic techniques she normally used

to rule out other potential alternative causes for the plaintiff’s diabetes; the doctor failed to

interview the plaintiff and only reviewed some of the plaintiff’s medical records).

IV. Conclusion

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Daubert Motion to

Exclude Testimony of Robert Simon, M.D. (Doc. No. 54) is GRANTED to the extent that Dr.

Simon cannot testify regarding his fourth opinion set forth in his expert report; otherwise, the

motion is DENIED.

        DONE AND ORDERED at Tampa, Florida, this 18th day of May, 2020.




Copies to: Counsel of Record




                                                   6
